 4:18-cr-03143-JMG-CRZ Doc # 128 Filed: 08/10/21 Page 1 of 2 - Page ID # 345




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:18-CR-3143

vs.                                                       ORDER

FREDERICK ALAN VOIGHT,

                   Defendant.


      This matter is before the Court on the defendant's objection (filing 126)
to the Magistrate Judge's Findings, Recommendation, and Order (filing 124)
recommending that the defendant's motion to dismiss (filing 111) be denied
except as to Count VI, and the defendant's objection (filing 123) to the
Magistrate Judge's Order (filing 122) denying his motion to compel disclosure.
      The Court has conducted a de novo review of the motion to dismiss
pursuant to 28 U.S.C. § 636(b)(1). See United States v. Raddatz, 100 S. Ct.
2406, 2411 (1980). On its de novo review, the Court agrees with the Magistrate
Judge's findings and recommendation, and will adopt them. The Court has also
reviewed the Magistrate Judge's ruling on the defendant's motion to compel,
and finds that it is neither clearly erroneous nor contrary to law. See §
636(b)(1)(A); Gomez v. United States, 109 S. Ct. 2237, 2246 (1989). Accordingly,


      IT IS ORDERED:


      1.    Magistrate Judge's Findings, Recommendation, and Order
            (filing 124) are adopted.
4:18-cr-03143-JMG-CRZ Doc # 128 Filed: 08/10/21 Page 2 of 2 - Page ID # 346




    2.    The defendant's motion to dismiss (filing 111) is granted in
          part and in part denied.


    3.    Count VI of the operative Superseding Indictment (filing 91)
          is dismissed.


    4.    The defendant's objections (filing 123 and filing 126) are
          overruled.


    Dated this 10th day of August, 2021.


                                           BY THE COURT:


                                           John M. Gerrard
                                           United States District Judge




                                     -2-
